peal by the defendant from a judgment of the County Court, Nassau County (LaPera, J.), rendered April 21, 2004, convicting him of robbery in the first degree, criminal possession of a weapon in the fourth degree, and menacing in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that he received ineffective assistance of counsel is without merit (see People v Benevento, 91 *587NY2d 708 [1998]; People v Satterfield, 66 NY2d 796 [1985]; People v Baldi, 54 NY2d 137 [1981]).
The defendant’s remaining contentions, raised in his pro se supplemental brief, are unpreserved for appellate review and, in any event, are without merit. Miller, J.P., Adams, Ritter and Covello, JJ., concur.